DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawing except for the following are withdrawn as a result of the amendment.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "40" and "54" have both been used to designate the sleeve portion in Figs. 1 and 14-15.  
Reference characters "78" and "64" have both been used to designate the plug member in Fig. 1 and 5.  
Reference characters "62" and "63" have both been used to designate the wall in Figs. 14-16.  
Reference characters "140" and "154" have both been used to designate the sleeve portion in Figs. 5 and 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Applicant argues that “one numeral is associated the general component and the other numerals is associated with a subcomponent or a portion of that general component” and “the specification makes very clear that there are two distinct features”. While the specification may be clear, the drawings are not. The drawings need to clearly show distinct features and currently it appears that one structure has multiple labels. An example of a possible solution is to differentiate the lead lines so the general component uses an arrow to direct to the whole part and the lead line directs to a specific area of the bigger whole, or to use a bracket to show the subcomponent is a particular part of a bigger general component.

Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735